PER CURIAM.
Contrary to the trial court’s ruling, the cause of action in this case arose in Lee County, Florida, the location where appel-lee was required by contract to make monthly lease payments to appellant in exchange for the lease of a commercial *1074premises. No exception, to the general venue rule provided by section 47.051, Florida Statutes (2004), applies in this case because the lease created no debtor or creditor relationship whereby appellee/les-see, a resident of Duval County, could summon appellant/lessor, a Lee County resident, to answer in Duval County. See PDM Bridge Corp. v. JC Indus. Mfg., 851 So.2d 289, 291-92 (Fla. 3d DCA 2003) (finding that the special venue rule does not “apply in the absence of a debtor-creditor relationship flowing from an express contractual promise to pay a certain sum of money”); Clarke v. Cartee, 549 So.2d 722, 724 (Fla. 1st DCA 1989) (noting that the debtor/creditor rule is inapplicable where the suit is “not based on a promise to pay a certain sum of money owed, but a suit for the breach of contract and tort to recover unliquidated damages”).
REVERSED and REMANDED.
WOLF, C. J., KAHN, and POLSTON, JJ., concur.